Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BY AND AMONG

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.

AND

T. A. BARFIELD, JR.

DATED AS OF DECEMBER 29, 2011

EFFECTIVE AS OF JANUARY 1, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

Recitals

     1    Section 2.  

Definitions

     1    Section 3.  

Term of Employment

     3    Section 4.  

Title, Position, Duties and Responsibilities

     4    Section 5.  

Base Salary

     4    Section 6.  

Employee Incentive Compensation and Benefit Programs

     4    Section 7.  

Reimbursement of Business and Other Expenses

     5    Section 8.  

Termination of Employment

     5    Section 9.  

Forfeiture Provisions

     8    Section 10.  

Confidentiality; Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials

     10    Section 11.  

Non-competition/Prior Employment Covenants

     11    Section 12.  

Non-solicitation of Employees and Customers

     12    Section 13.  

Standstill

     13    Section 14.  

Remedies

     14    Section 15.  

Resolution of Disputes

     15    Section 16.  

Indemnification

     16    Section 17.  

Potential Reduction in Payments

     17    Section 18.  

Effect of Agreement on Other Benefits

     18    Section 19.  

Assignability: Binding Nature; Solidary Obligations

     18    Section 20.  

Representation

     19    Section 21.  

Entire Agreement; Acknowledgment

     19    Section 22.  

Amendment or Waiver

     19    Section 23.  

Severability

     19    Section 24.  

Survival

     19    Section 25.  

Beneficiaries/References

     20    Section 26.  

Governing Law/Exclusive Jurisdiction

     20    Section 27.  

Notices

     20    Section 28.  

Captions

     21    Section 29.  

Counterparts

     21    Section 30.  

Section 409A Compliance

     21   



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 29th day of December, 2011, by and among Amedisys, Inc.,
a Delaware corporation having its headquarters at 5959 South Sherwood Forest
Boulevard, Baton Rouge, Louisiana, 70816 (the “Company”), Amedisys Holding,
L.L.C., a Louisiana limited liability company having its headquarters at 5959
South Sherwood Forest Boulevard, Baton Rouge, Louisiana 70816 (“Holding”), and
T. A. Barfield, Jr., a person of the age of majority having an address at
[Redacted] (“Employee”).

RECITALS

WHEREAS, the Company, Holding and Employee are parties to that certain
Employment Agreement dated as of January 4, 2010, as amended by the First
Amendment thereto dated January 3, 2011 (such Employment Agreement and
Amendment, collectively, the “Prior Agreement”);

WHEREAS, Employee, the Company and Holding desire to amend and restate the Prior
Agreement;

WHEREAS, effective as of January 1, 2012 (the “Effective Date”), the Company and
Holding desire to continue to employ Employee as the Company’s Chief Development
Officer, and Employee desires to accept such continued employment, pursuant to
the terms and conditions of this Agreement, which is intended to amend and
restate the Prior Agreement; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, Holding and Employee (individually a “Party”
and together the “Parties”) agree to be bound in accordance with the terms of
this Agreement.

Section 1. Recitals. The above Recitals are incorporated herein by this
reference.

Section 2. Definitions.

(a) The terms below are used in this Agreement, including the preamble and
recitals, as so defined. As used herein, the following terms shall have the
following meanings:

“AAA” shall have the meaning set forth in Section 15.

“Agreement” shall have the meaning set forth in the preamble above.

“Award” shall have the meaning set forth in Section 9(a).

“Award Gain” shall have the meaning set forth in Section 9(a).

“Base Salary” shall have the meaning set forth in Section 5.

 

1



--------------------------------------------------------------------------------

“Board” shall mean the Board of Directors of the Company.

“Cause” shall have the meaning set forth in Section 8(b).

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1984.

“COBRA Period” shall have the meaning set forth in Section 8(c)(iv).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor provision of law, and the regulations promulgated thereunder.

“Company” shall have the meaning set forth in the preamble above.

“Confidential Information” shall have the meaning set forth in Section 10(c).

“Disability” shall have the meaning set forth in Section 8(a).

“Earliest Payment Date” shall mean (i) if the amount paid is subject to
Section 409A of the Code and does not qualify for an exemption under
Section 409A of the Code or regulations or other guidance promulgated
thereunder, the fifty-second (52nd) day after Employee’s termination of
employment and (ii) if the amount paid is not subject to Section 409A of the
Code or qualifies for an exemption under Section 409A of the Code or regulations
or other guidance promulgated thereunder, the earlier of the date in (i) above
or the first date that Employee’s release of claims (as described in
Section 8(e) becomes irrevocable.

“Effective Date” shall mean January 1, 2012.

“Employee” shall have the meaning set forth in the preamble above.

“Excise Tax” shall have the meaning set forth in Section 17(a).

“Fair Market Value” shall have the meaning set forth in Section 6.

“Forfeiture Event” shall have the meaning set forth in Section 9(a).

“409A Payment Date” shall have the meaning set forth in Section 8(f).

“Holding” shall have the meaning set forth in the preamble above.

“Net After-Tax Receipt” shall have the meaning set forth in Section 17(b).

“Party” shall have the meaning set forth in the Recitals above.

“Parties” shall have the meaning set forth in the Recitals above.

 

2



--------------------------------------------------------------------------------

“Payments” shall have the meaning set forth in Section 17(a).

“Prior Agreement” shall have the meaning set forth in the Recitals above.

“Proceeding” shall have the meaning set forth in Section 16(a).

“Release Payment” shall have the meaning set forth in Section 8(c)(iii).

“Restricted Area” shall have the meaning set forth in Section 11(a).

“Restriction Period” shall have the meaning set forth in Section 11(b).

“Standstill” shall have the meaning set forth in Section 13.

“Subsidiary” shall have the meaning set forth in Section 10(d).

“Third Party” shall have the meaning set forth in Section 17(c).

“Term of Employment” shall have the meaning set forth in Section 3.

“Willful” shall have the meaning set forth in Section 8(b).

(b) References to “Sections,” “Subsections,” and “Attachments” shall be to
Sections, Subsections and Attachments, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 2(a) may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference. In this Agreement, “hereof,” “herein,” “hereto,”
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, paragraph or clause in which the respective word
appears; words importing gender include the other gender; references to
“writing” include printing, typing lithography and other means of reproducing
words in a tangible or visible form; the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation;”
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to Parties include their
respective permitted successors and assigns; and all references to statutes and
regulations shall include any amendments of same and any successor statutes and
regulations.

Section 3. Term of Employment. The term of Employee’s employment under this
Agreement (the “Term of Employment”) shall commence on the Effective Date and
expire on December 31, 2012, unless terminated prior thereto in accordance with
Section 8 herein. This Agreement shall not be automatically renewable and,
unless mutually extended by the Parties by an agreement in writing, shall
terminate upon the expiration of the Term of Employment.

 

3



--------------------------------------------------------------------------------

Section 4. Title, Position, Duties and Responsibilities.

(a) Generally. Employee shall serve as Chief Development Officer of the Company.
Employee shall have and perform such duties, responsibilities, and authorities
as may be assigned to him by the Company’s Chief Executive Officer. Employee
shall devote substantially all of his business time and attention (except for
periods of vacation or absence due to illness and other activities permitted
pursuant to Section 4(b)) and his best efforts, abilities, experience and talent
to the position of Chief Development Officer and for the Company’s businesses.
Employee shall report directly to the Chief Executive Officer of the Company.

(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude Employee from (i) serving on the boards of
directors of a reasonable number of other corporations or the boards of a
reasonable number of trade associations and/or charitable organizations after
prior consultation with and approval of the Chief Executive Officer,
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs, provided that such activities do not
materially interfere with the proper performance of his duties and
responsibilities under this Agreement.

(c) Place of Employment. Employee’s principal place of employment shall be the
corporate offices of the Company.

Section 5. Base Salary. Employee shall be paid an annualized salary, payable in
accordance with the regular payroll practices of the Company, of not less than
Three Hundred Thousand Dollars ($300,000) (“Base Salary”).

Section 6. Employee Incentive Compensation and Benefit Programs. While Employee
remains employed by the Company:

(a) Employee’s bonus and incentive awards, if any, shall be determined by the
Chief Executive Officer; and

(b) Employee shall be entitled to participate in such other compensation,
pension and welfare benefit plans and programs of the Company as are made
available to the Company’s employees, generally, as such plans or programs may
be in effect from time to time, including, without limitation, deferral, health,
medical, dental, long-term disability, travel accident and life insurance plans,
subject to eligibility. The Company expressly retains the right to modify or
terminate any such compensation, pension and welfare benefit plans and programs
in its sole discretion. In no case shall Employee be awarded any options or
stock appreciation rights with an exercise price less than 100% of Fair Market
Value. For purposes of this Agreement, “Fair Market Value” shall be equal to the
price of the Company’s stock on the date of grant of such award as determined
pursuant to the related award. Employee acknowledges, understands and agrees
that, per the terms of such plan, he shall not be entitled to participate in the
“Amedisys Holding, L.L.C. Severance Plan for Senior Management Leaders”
effective May 4, 2010, as the same may be amended from time to time (or any
successor plan).

 

4



--------------------------------------------------------------------------------

Section 7. Reimbursement of Business and Other Expenses. Employee is authorized
to incur reasonable expenses in carrying out his duties and responsibilities
under this Agreement, and the Company shall promptly reimburse him for all such
business expenses incurred in connection therewith, subject to documentation in
accordance with the Company’s business expense reimbursement policies. All such
reimbursements will be made in any event no later than the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred. The expenses reimbursed by the Company during any taxable year of
Employee will not affect the expenses reimbursed by the Company in another
taxable year. Further, this right to reimbursement is not subject to liquidation
or exchange for another benefit.

Section 8. Termination of Employment.

(a) Termination Due to Death or Disability. In the event Employee’s employment
with the Company is terminated due to his death or Disability (as defined
below), Employee, his estate or his beneficiaries, as the case may be, shall be
entitled to, and his or their sole remedies under this Agreement shall be:

(i) Base Salary through the date of death or Disability, which shall be paid in
a single lump sum not later than 15 days following Employee’s termination of
employment as a result of death or Disability;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Employee’s termination of employment as a result of death or
Disability;

(iii) the immediate vesting of all unvested equity awards held by Employee as of
the date of death or Disability (performance-based awards shall vest at the
“target” level); and

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, the term “Disability” has the same meaning as
provided in the long-term disability plan or policy maintained (or, if
applicable, most recently maintained) by the Company or, if applicable, a
Subsidiary (as defined below) or affiliate of the Company for Employee, whether
or not Employee actually receives disability benefits under the plan or policy.
If no long-term disability plan or policy was ever maintained on behalf of
Employee, “Disability” means “Permanent and Total Disability” as defined in
Section 22(e)(3) of the Code. In a dispute, the determination whether Employee
has suffered a Disability will be made by the Board and may be supported by the
advice of a physician competent in the area to which that Disability relates.

 

5



--------------------------------------------------------------------------------

(b) Termination by the Company for Cause.

(i) “Cause” shall mean:

(A) Employee’s willful and material breach of Sections 10, 11 or 12 of this
Agreement;

(B) Employee is convicted of, or enters a plea of nolo contendere to, a felony;

(C) Employee engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
willful violation of the Company’s code of conduct, or willfully fails to follow
reasonable and lawful directives of the Board or the Chief Executive Officer
which are consistent with this Agreement resulting, in either case, in material
harm to the financial condition or reputation of the Company; or

(D) Employee engages in an act or series of acts constituting misconduct
resulting in a misstatement of the Company’s financial statements due to
material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes Oxley Act of 2002.

For purposes of this Agreement, an act or failure to act on Employee’s part
shall be considered “willful” if it was done or omitted to be done by him
intentionally and not in good faith, and shall not include any act or failure to
act resulting from any incapacity of Employee.

(ii) A termination for Cause shall not take effect until a determination by the
Board that, in its judgment, grounds for termination of Employee for Cause
exist.

(iii) In the event the Company terminates Employee’s employment for Cause, he
shall be entitled to:

(A) Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a single lump sum at the time set out in Sections 8(f)
and 8(g) if such provisions are applicable with respect to such payment, or, if
such provisions are not applicable, not later than 15 days following Employee’s
termination of employment;

(B) any incentive awards earned as of December 31 of the prior year (but not yet
paid) and not subject to Section 409A of the Code, which shall be paid in a
single lump sum not later than 15 days following Employee’s termination of
employment; and

(C) other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

 

6



--------------------------------------------------------------------------------

(c) Termination upon Expiration of the Term of Employment; Termination by the
Company Prior to the Expiration of the Term of Employment. Employee’s employment
with the Company shall terminate upon the expiration of the Term of Employment.
The Company, in the discretion of its Chief Executive Officer, may terminate
Employee’s employment with the Company prior to the expiration of the Term of
Employment upon sixty (60) days’ prior written notice to Employee (provided that
such notice is delivered no later than sixty-one (61) days prior to the
expiration of the Term of Employment and, provided further, that Employee’s
employment is not earlier terminated for Cause (as defined in Section 8(b))
during such notice period). In the event Employee’s employment with the Company
is terminated upon the expiration of the Termination of Employment or is
terminated prior to the expiration of the Term of Employment at the Company’s
option in accordance with this Section 8(c), and is not earlier terminated due
to death or Disability or for Cause, Employee shall be entitled to:

(i) Base Salary through the date of termination of Employee’s employment, which
shall be paid in a single lump sum at the time set out in Sections 8(f) and
8(g), if such provisions are applicable with respect to such payment, or, if
such provisions are not applicable, not later than 15 days following Employee’s
termination of employment;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid) and not subject to Section 409A of the Code, which shall
be paid in a single lump sum not later than 15 days following Employee’s
termination of employment;

(iii) an amount equal to one-twelfth of the Base Salary (the “Release Payment”),
which amount shall be paid in a lump sum on the Earliest Payment Date, unless
otherwise required to be paid in accordance with Section 8(f);

(iv) continued participation in the Company’s group health plans for Employee
and his dependants who are qualified beneficiaries for purposes of continuation
coverage under COBRA at the same benefit levels at which he and such dependants
were participating on the date of the termination of his employment at the same
premiums paid by similarly situated active employees during the applicable time
period allowed for continuation of coverage under COBRA (the “COBRA Period”);
provided, however, if Employee receives substantially comparable coverage and
benefits under the group health plans of a subsequent employer prior to the
expiration of the COBRA Period, Employee and such dependants will not be
entitled to continued participation in the group health plans; and

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

(d) Voluntary Termination. Employee may, upon sixty (60) days’ prior written
notice to the Company, terminate his employment with the Company on his own
initiative. In the event of a termination of employment by Employee on his own
initiative, other than a termination due to death, Employee shall have the same
entitlements as provided in Section 8(b)(iii) above for a termination for Cause.

 

7



--------------------------------------------------------------------------------

(e) No Further Liability; Release. In the event of Employee’s termination of
employment, payment made and performance by the Company in accordance with this
Section 8 shall, subject to Section 24 hereof, operate to fully discharge and
release the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives from
any further obligation or liability with respect to Employee’s rights under this
Agreement. Other than payment and performance under this Section 8, and other
than the rights of Employee that survive the termination of this Agreement, as
provided in Section 24 hereof, the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives shall have no further obligation or liability to Employee or
any other person under this Agreement in the event of Employee’s termination of
employment. The Company conditions the payment of any amounts pursuant to this
Section 8, including the payment of the Release Payment, upon (A) the delivery
by Employee to the Company of a release in a form satisfactory to the Company,
substantially in the form attached hereto as Attachment 1, within such time
following his termination of employment as will permit the release to become
irrevocable on or before the Earliest Payment Date and (B) such release actually
becoming irrevocable by the Earliest Payment Date.

(f) Section 409A Specified Employee. If Employee is a “specified employee” for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Section 8 which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination
(determined under Section 8(g)). Should this Section 8(f) result in a delay of
payments to Employee, on the first day any such payments may be made without
incurring a penalty pursuant to Section 409A (the “409A Payment Date”), the
Company shall begin to make such payments as described in this Section 8,
provided that any amounts that would have been payable earlier but for
application of this Section 8(f) shall be paid in lump-sum on the 409A Payment
Date.

(g) Separation from Service. Anything in this Agreement to the contrary
notwithstanding, no payment shall be made under this Section 8 unless the
termination of employment that gives rise to the payment also constitutes a
“separation from service” within the meaning of Section 409A of the Code and the
regulations issued thereunder, and solely for purposes of making the payments
called for under this Section 8, the first date as of which Employee has a
separation from service shall be treated as the date his employment terminates.

Section 9. Forfeiture Provisions.

(a) Forfeiture of Stock Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements and Severance Payments. Unless otherwise
determined by the Chief Executive Officer, (i) Employee’s violation of the
restrictive covenants contained in Section 10 as they relate only to trade
secrets, at any time while employed by the Company or thereafter,
(ii) Employee’s violation of the restrictive covenants contained in Section 10
as they relate to all Confidential Information other than trade secrets, at any
time while employed by the Company and for a period of 60 months thereafter or
(iii) Employee’s

 

8



--------------------------------------------------------------------------------

violation of any of the restrictive covenants contained in Sections 11, 12 or 13
(each a “Forfeiture Event”) will result in:

(i) The unexercised portion of any stock option, whether or not vested, and any
other Award (as defined below) not then settled (except for an Award that has
not been settled solely due to an elective deferral by Employee and otherwise is
not forfeitable in the event of any termination of Employee’s service) will be
immediately forfeited and canceled upon the occurrence of the Forfeiture Event;

(ii) Employee will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by Employee upon each exercise of a
stock option or settlement of an Award (regardless of any elective deferral)
that occurred (A) during the period commencing with the date that is 6 months
prior to the occurrence of the Forfeiture Event and the date 18 months after the
Forfeiture Date, if the Forfeiture Event occurred while Employee was employed by
the Company or a Subsidiary or affiliate, or (B) during the period commencing 6
months prior to the date Employee’s employment by the Company terminated and
ending 18 months after the date of such termination, if the Forfeiture Event
occurred after Employee ceased to be so employed. For purposes of this
Section 9, the term “Award Gain” shall mean (i), in respect of a given stock
option exercise, the product of (X) the Fair Market Value per share of common
stock at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the exercise price times (Y) the number of
shares as to which the stock option was exercised at that date, and (ii), in
respect of any other settlement of an Award granted to Employee, the Fair Market
Value of the cash or stock paid or payable to Employee (regardless of any
elective deferral) less any cash or the Fair Market Value of any stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by
Employee to the Company as a condition of or in connection such settlement; and

(iii) Employee will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
any payment constituting a Release Payment.

For purposes of this Section 9, “Award” shall mean any cash award, stock option,
stock appreciation right, restricted stock, deferred stock, bonus stock,
dividend equivalent, or other stock-based or performance-based award or similar
award, together with any related right or interest, granted to or held by
Employee.

(b) Company Discretion. The Company may, upon the approval of its Board, waive
in whole or in part the Company’s right to forfeiture under this Section 9, but
no such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Board may impose additional
conditions on Awards, by inclusion of appropriate provisions in the document
evidencing or governing any such Award.

 

9



--------------------------------------------------------------------------------

Section 10. Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.

(a) During the Term of Employment and thereafter, Employee shall not, without
the prior written consent of the Company, disclose to anyone (except in good
faith in the ordinary course of business to a person who will be advised by
Employee to keep such information confidential) or make use of any Confidential
Information (as defined below), except in the performance of his duties
hereunder or when required to do so by legal process, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) that requires
him to divulge, disclose or make accessible such information. In the event that
Employee is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

(b) During the Term of Employment and thereafter, Employee shall not disclose
the existence or contents of this Agreement beyond what is disclosed in the
proxy statement or documents filed with the government unless and to the extent
such disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. This restriction shall not apply
to such disclosure by him to members of his immediate family, his tax, legal or
financial advisors, any lender, or tax authorities, or to potential future
employers to the extent necessary, each of whom shall be advised not to disclose
such information.

(c) “Confidential Information” shall mean all information regarding the Company,
its activities, business or customers that is the subject of reasonable efforts
by the Company to maintain its confidentiality, including (i) information
concerning the business of the Company or any Subsidiary including information
relating to any of their products, product development, trade secrets,
customers, suppliers, finances, and business plans and strategies, and
(ii) information regarding the organization structure and the names, titles,
status, compensation, benefits and other proprietary employment-related aspects
of the employees of the Company and the Company’s employment practices. Excluded
from the definition of Confidential Information is information (A) that is or
becomes part of the public domain, other than through the breach of this
Agreement by Employee or (B) regarding the Company’s business or industry
properly acquired by Employee in the course of his career as an executive in the
Company’s industry and independent of Employee’s employment by the Company. For
this purpose, information known or available generally within the trade or
industry of the Company or any Subsidiary shall be deemed to be known or
available to the public.

(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.

(e) Employee agrees to cooperate with the Company, during the Term of Employment
and thereafter (including following Employee’s termination of employment for any
reason), by making himself reasonably available to testify on behalf of the
Company or any Subsidiary in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, other than an action, suit, or
proceeding in which Employee makes claims against

 

10



--------------------------------------------------------------------------------

the Company or in which the Company makes claims against him, and to assist the
Company, or any Subsidiary, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as requested; provided, however that the same does not materially
interfere with his then current professional activities; and provided, further,
that nothing contained in this Section 10(e) is intended to prevent Employee
from exercising his constitutional right to avoid self-incrimination. The
Company agrees to reimburse Employee, on an after-tax basis, for all reasonable
expenses (including legal fees and expenses) actually incurred in connection
with his provision of testimony or assistance.

(f) Employee agrees that, during the Term of Employment and thereafter
(including following Employee’s termination of employment for any reason) he
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any Subsidiary or their
respective officers, directors, employees, advisors, businesses or reputations.
The Company agrees that, during the Term of Employment and thereafter (including
following Employee’s termination of employment for any reason) the Company will
not make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may
directly or indirectly, disparage Employee or his business or reputation.
Notwithstanding the foregoing, nothing in this Section 10(f) shall preclude
either Employee or the Company from making truthful statements or disclosures
that are required by applicable law, regulation, or legal process or otherwise
pursuing, in good faith, enforcement of their respective rights under this
Agreement.

(g) Employee recognizes that all Confidential Information and copies or
reproductions thereof, relating to the Company’s operations and activities made
or received by Employee in the course of his Employment are the exclusive
property of the Company. Upon any termination of employment, Employee agrees to
deliver any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any nature pertaining to any
Confidential Information that are held by Employee and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied in any
tangible medium of expression, provided that the foregoing shall not prohibit
Employee from retaining his personal phone directories and rolodexes.

Section 11. Non-competition/Prior Employment Covenants.

(a) During Employee’s employment by the Company, Employee shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, carrying on or engaging in, or
assisting another to carry on or engage in, any other business, work or activity
similar to the business, work or activity of the Company or its affiliates.
During the Restriction Period (as defined below), Employee shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly

 

11



--------------------------------------------------------------------------------

traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, (i) carrying on or engaging in,
or assisting another to carry on or engage in, any other business, work or
activity similar to the business, work or activity of the Company or its
affiliates in the geographical areas listed on Attachment 2 (the “Restricted
Areas”) in which the Company or its affiliates are then engaged in business, and
(ii) soliciting customers of the Company or its affiliates in the Restricted
Area. The Parties acknowledge that home health care and hospice are similar
“businesses” for the purposes of this Section 11 and that the work and activity
of the Company includes filing applications with Federal and state regulatory
authorities in connection with establishing “start-up” home health care and
hospice agencies. The Parties further acknowledge that the Company is expanding
and in order to prevent ongoing, repetitious amendments to this Agreement solely
for the purpose of updating the Restricted Areas, the Parties agree that the
Restricted Areas, inclusive of Attachment 2, shall be self-amending to include
all parishes, counties and States in which the Company conducts business or
actively solicits business at any time during Employee’s employment with the
Company and in no event shall such Restricted Areas be less than that contained
in Attachment 2. The Parties intend and agree that Employee’s continued
employment thereafter shall serve as the Parties’ constructive acceptance of an
amendment to enlarge the Restricted Areas.

(b) For the purposes of this Section 11, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

(i) in the case of a termination of Employee’s employment upon the expiration of
the Term of Employment, the Restriction Period shall terminate eighteen
(18) months from the date of such termination; and

(ii) in the case of a termination due to Disability pursuant to Section 8(a),
the Restriction Period shall terminate eighteen (18) months from the date of
such termination;

(iii) in the case of a termination of Employee’s employment for Cause pursuant
to Section 8(b) or in the case of a voluntary termination of Employee’s
employment pursuant to Section 8(d) above, eighteen (18) months from the date of
such termination; and

(iv) in the case of a termination of Employee’s employment by the Company
pursuant to Section 8(c), the Restriction Period shall terminate eighteen
(18) months from the date of such termination.

(c) Employee represents and warrants to the Company that performance of
Employee’s duties pursuant to this Agreement will not violate any agreements
with or trade secrets of any other person or entity or previous employers,
including without limitation agreements containing provisions against
solicitation or competition.

Section 12. Non-solicitation of Employees and Customers. During the period
beginning with the Effective Date and ending eighteen (18) months following the
termination of Employee’s employment for any reason, Employee shall not induce:
(i) employees of the

 

12



--------------------------------------------------------------------------------

Company or any Subsidiary to terminate their employment (provided, however, that
the foregoing shall not be construed to prevent Employee from engaging in
general non-targeted advertising for employees generally), or (ii) customers of
the Company or any Subsidiary to terminate their relationship with the Company,
within the Restricted Areas. During such period, Employee shall not hire, either
directly or through any employee, agent or representative, any employee of the
Company or any Subsidiary or any person who was employed by the Company or any
Subsidiary within 180 days of such hiring.

Section 13. Standstill. Employee agrees that for a period of eighteen
(18) months from the date of Employee’s termination of employment for any
reason, neither Employee nor any of his affiliates or persons or entities acting
at his direction or with his assistance will, unless specifically invited in
writing by the Board, acting by resolution approved by a majority of all members
of the Board, directly or indirectly, in any manner (the obligations pursuant to
this Section 13 being referred to as, the “Standstill”):

(a) acquire, offer or propose to acquire, solicit an offer to sell or agree to
acquire, directly or indirectly, alone or in concert with others, by purchase,
tender offer, exchange offer, through the acquisition or control of another
person or entity, or otherwise, any direct or indirect beneficial interest in
any voting securities or direct or indirect rights, warrants or options to
acquire, or securities convertible into or exchangeable for, any voting
securities of the Company or any Subsidiary, other than the acquisition in the
aggregate of less than one-half of one percent of the outstanding voting
securities of the Company;

(b) make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” (as such term is used in the proxy rules
of the Securities and Exchange Commission promulgated pursuant to Section 14 of
the Exchange Act) of proxies or consents to vote, whether subject to or exempt
from the proxy rules, or seek to advise, encourage or influence in any manner
whatsoever any person or entity with respect to the voting of any voting
securities of the Company or any Subsidiary;

(c) initiate, propose or “solicit” (as such term is used in the proxy rules of
the Securities and Exchange Commission) stockholders of the Company or any
Subsidiary for the approval of stockholder proposals whether made pursuant to
Rule 14a-8 or Rule 14a-4 under the Exchange Act, or otherwise, or cause or
encourage or attempt to cause or encourage others to initiate any such
stockholder proposal; or otherwise communicate with the Company’s or its
Subsidiaries’ stockholders or others in connection with the solicitation of
proxies or consents or matters presented to the Company’s or its Subsidiaries’
stockholders;

(d) form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
the Company or the Subsidiaries;

(e) acquire, offer to acquire or agree to acquire, directly or indirectly, alone
or in concert with others, by purchase, exchange or otherwise, (i) any of the
assets, tangible and intangible, of the Company or any Subsidiary or (ii) direct
or indirect rights, warrants or options to acquire any assets of the Company or
any Subsidiary;

 

13



--------------------------------------------------------------------------------

(f) arrange, or in any way participate, directly or indirectly, in any financing
for the purchase of any voting securities or securities convertible or
exchangeable into or exercisable for any voting securities or assets of the
Company or any Subsidiary;

(g) otherwise act, alone or in concert with others, to seek to propose to the
Company or any Subsidiary or any of their respective stockholders or make any
public statement with respect to any merger, business combination,
consolidation, sale, tender offer, exchange offer, restructuring,
reorganization, dissolution, liquidation, recapitalization or other transaction
involving the Company or any Subsidiary;

(h) seek, alone or in concert with others, to control, change or influence the
management, the Board or policies of the Company or any Subsidiary, or otherwise
seek, alone or in concert with others, election or appointment to or
representation on, or to nominate or propose the nomination of any candidate to,
the Board or the removal of any member of the Board, or propose any matter to be
voted upon by the stockholders of the Company or any Subsidiary;

(i) make any publicly disclosed proposal, public statement, public inquiry or
public disclosure of any intention, plan, or arrangement (whether written or
oral) inconsistent with the foregoing, or make or disclose any request or
proposal to amend, waive or terminate any provision of this Standstill or seek
permission to or make any public announcement with respect to any provision of
the Standstill; or

(j) announce an intention to do, or to enter into any arrangement or
understanding with others (whether written or oral) to do, or to finance,
intentionally advise, enable, assist or encourage others to do any of the
actions restricted or prohibited under clauses (a) through (j) of this
Standstill, or take any action that might result in the Company having to make a
public announcement regarding any of the matters referred to in clauses
(a) through (j) of this Standstill, or otherwise intentionally take, or solicit,
or cause or encourage others to take, any action inconsistent with the
foregoing.

Section 14. Remedies. In addition to whatever other rights and remedies the
Company may have at equity or in law (including without limitation, the right to
seek monetary damages), if Employee breaches any of the provisions contained in
Sections 10, 11, 12 or 13, the Company (a) shall have its rights under Section 9
of this Agreement, (b) shall, notwithstanding Section 15, have the right to
immediately terminate all payments and benefits due under this Agreement (other
than payments under Section 16 of this Agreement, to the extent that Employee’s
right to indemnification was not triggered by Employee’s breach of this
Agreement) and (c) shall, notwithstanding Section 15 of this Agreement, have the
right to seek injunctive or other equitable relief, including but not limited
to, the right to seek a temporary restraining order, preliminary injunction or
permanent injunction, without the requirement to prove actual damages or to post
any bond or other security. Employee hereby waves the requirement of posting
bond or other security and acknowledges that such a breach of Sections 10, 11,
12 or 13 would cause irreparable injury and that money damages alone would not
provide an adequate remedy for the Company; provided, however, the foregoing
shall not prevent Employee from contesting the

 

14



--------------------------------------------------------------------------------

issuance of any such injunction on the ground that no violation or threatened
violation of Sections 10, 11, 12 or 13 has occurred.

Section 15. Resolution of Disputes. In the event that a Party to this Agreement
has any claim, right or cause of action against another Party to this Agreement,
which the Parties are unable to settle by agreement between themselves, such
claim, right or cause of action, to the extent that the relief sought by such
Party is for monetary damages or awards, will be determined by arbitration in
accordance with the provisions of this Section 15. Except as provided in this
Section 15, the arbitration will be conducted in accordance with the rules of
the American Arbitration Association (the “AAA”). The arbitration and all
arbitration proceedings shall be kept confidential.

(a) The Party claiming a cause of action or breach of this Agreement shall first
provide the other Party with written notice of the breach. If the breach is not
remedied within 15 days of said notice, the Party claiming the breach may
request arbitration by serving upon the other a demand therefor, in writing,
specifying the matter to be submitted to arbitration, and nominating a competent
disinterested person to act as an arbitrator. Within 15 days after receipt of
such written demand and nomination, the other Party will, in writing, nominate a
competent disinterested person, and the two arbitrators so designated will,
within 15 days thereafter, select a third arbitrator. The three arbitrators will
give immediate written notice of such selection to the Parties and will fix in
said notice a time and place of the meeting of the arbitrators which will be in
Baton Rouge, Louisiana, where all proceedings will be conducted, and will be
held as soon as conveniently possible (but in no event later than 45 days after
the appointment of the third arbitrator), at which time and place the Parties to
the controversy will appear and be heard with respect to the right, claim or
cause of action. In case the notified Party or Parties will fail to make a
selection upon notice within the time period specified, the Party asserting such
claim will appoint an arbitrator on behalf of the notified Party. In the event
that the first two arbitrators selected will fail to agree upon a third
arbitrator within 15 days after their selection, then such arbitrator may, upon
application made by either of the Parties to the controversy, be appointed by
the AAA.

(b) Each Party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the Parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within 30 days of the completion of the examination, by
majority decision signed in writing (together with a brief written statement of
the reasons for adopting such recommendation), and will deliver such written
determination to each of the Parties. The decision of said arbitrators, absent
fraud, duress or manifest error, will be final and binding upon the Parties to
such controversy and may be enforced in any court of competent jurisdiction. The
arbitrators may consult with and engage disinterested third parties to advise
the arbitrators. The arbitrators shall not award any punitive damages. If any of
the arbitrators selected hereunder should die, resign or be unable to perform
his or her duties hereunder, the remaining arbitrators or the AAA shall select a
replacement arbitrator. The procedure set forth in this Section 15 for selecting
the arbitrators shall be followed from time to time as necessary. As to any
claim,

 

15



--------------------------------------------------------------------------------

controversy, dispute or disagreement that under the terms hereof is made subject
to arbitration, no lawsuit based on such matters shall be instituted by any of
the Parties, other than to compel arbitration proceedings or enforce the award
of a majority of the arbitrators. All privileges under Louisiana and federal
law, including attorney-client and work-product privileges, shall be preserved
and protected to the same extent that such privileges would be protected in a
federal court proceeding applying Louisiana law.

(c) The Company shall be responsible for advancing the cost of the arbitrators
as well as the other costs of the arbitration. Each Party will pay the fees and
expenses of its own counsel, except that with respect to those claims for which
Employee is ultimately the prevailing party, the Company shall reimburse all of
Employee’s reasonable out-of-pocket legal fees and expenses incurred in
connection with asserting or defending against claims as to which Employee
prevails within thirty (30) days of receipt of a written demand accompanied by
reasonable documentation in support thereof. Notwithstanding the foregoing, such
reimbursements will be made in no event later than the last day of Employee’s
taxable year following the taxable year in which the expense was incurred; the
expenses reimbursed by the Company during any taxable year of Employee will not
affect the expenses reimbursed by the Company in another taxable year; and this
right to reimbursement is not subject to liquidation or exchange for another
benefit.

(d) Notwithstanding any other provisions of this Section 15, in the event that a
Party against whom any claim, right or cause of action is asserted commences, or
has commenced against it, bankruptcy, insolvency or similar proceedings, the
Party or Parties asserting such claim, right or cause of action will have no
obligations under this Section 15 and may assert such claim, right or cause of
action in the manner and forum it deems appropriate, subject to applicable laws.
No determination or decision by the arbitrators pursuant to this Section 15 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

(e) Notwithstanding any other provisions of this Section 15, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 10, 11, 12 or 13, the arbitration requirements of this
Section 15 shall not apply.

(f) Any court proceedings relating to this Agreement shall be filed exclusively
in the federal and state courts domiciled in Baton Rouge, Louisiana, and the
Parties hereto consent to the venue and jurisdiction of such courts.

Section 16. Indemnification.

(a) Company Indemnity. The Company agrees that if Employee is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such Proceeding is
Employee’s alleged

 

16



--------------------------------------------------------------------------------

action or failure to act in an official capacity as a director, officer,
employee or agent or while serving as a director, officer, member, employee or
agent, Employee shall be indemnified and held harmless by the Company to the
fullest extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Company’s Board or, if greater, by
the laws of the State of Delaware (or, with respect to Holding, the laws of the
State of Louisiana), against all cost, expense, liability and loss (including,
without limitation, attorney’s fees, judgments, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by Employee in connection therewith, provided Employee provides Company
with prompt notice of such action or threatened action (but failure to provide
prompt notice shall not prejudice Employee except to the extent it actually
prejudices the Company). Such indemnification shall continue as to Employee even
if he has ceased to be a director, member, officer, employee or agent of the
Company or other entity and shall inure to the benefit of Employee’s heirs,
executors and administrators. The Company shall advance to Employee all
reasonable costs and expenses to be incurred by him in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Employee to repay the
amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this Section 16(a) shall not be deemed exclusive of any other rights of
indemnification to which Employee may be entitled or which may be granted to
him, and it shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Employee under Section 16(a) above that
indemnification of Employee is proper because he has met the applicable standard
of conduct, nor a determination by the Company (including its Board, independent
legal counsel or stockholders) that Employee has not met such applicable
standard of conduct, shall create a presumption that Employee has not met the
applicable standard of conduct.

Section 17. Potential Reduction in Payments

(a) Anything in this Agreement to the contrary notwithstanding, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”),
(x) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (y) but for this Section 17 would be subject to the excise tax imposed
by Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either:

 

17



--------------------------------------------------------------------------------

(i) delivered in full pursuant to the terms of this Agreement, or

(ii) delivered to such lesser extent as would result in no portion of the
payments being subject to the Excise Tax as determined in accordance with
Section 17(b).

(b) The determination of whether Section 17(a)(i) or Section 17(a)(ii) shall be
given effect shall be made by the Company on the basis of which of such clauses
results in the receipt by Employee of the greater Net After-Tax Receipt (as
defined below) of the aggregate Payments; provided, however, that if the Net
After-Tax Receipt of the aggregate Payments under Section 17(a)(i) does not
exceed the Net After-Tax Receipt of the aggregate Payments under
Section 17(a)(ii) by Twenty-Five Thousand Dollars ($25,000) or greater,
Section 17(a)(ii) automatically shall be given effect. The term “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with
Section 280G of the Code) of the payments net of all applicable federal, state
and local income, employment, and other applicable taxes and the Excise Tax.

(c) Unless the Company and Employee otherwise agree in writing, any
determination required under this Section 17 shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), after
due consideration of Employee’s comments with respect to the interpretation and
application thereof, and all such determinations shall be conclusive, final and
binding on the parties hereto. The Company and Employee shall furnish to the
Third Party such information and documents as the Third Party may reasonably
request in order to make a determination under this Section 17. The Company
shall bear all fees and costs of the Third Party with respect to all
determinations under or contemplated by this Section 17.

Section 18. Effect of Agreement on Other Benefits. Except as specifically
provided in this Agreement, the existence of this Agreement shall not be
interpreted to preclude, prohibit or restrict Employee’s participation in any
other employee benefit or other plans or programs in which he currently
participates.

Section 19. Assignability: Binding Nature; Solidary Obligations. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors, heirs (in the case of Employee) and permitted assigns. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with a change of control of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a change of control, it shall take whatever action
it legally can in order to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. No rights or
obligations of Employee under this Agreement may be assigned or transferred by
Employee other than his rights to compensation and benefits, which may be
transferred only by will or operation of law, except as provided in Section 25
below. Company and Holding are each solidarily liable with the other of them for
such other’s obligations under this Agreement.

 

18



--------------------------------------------------------------------------------

Section 20. Representation. Each of the Company and Holding represents and
warrants that it is fully authorized and empowered to enter into this Agreement
and that the performance of its obligations under this Agreement will not
violate any agreement between it and any other person, firm or organization.
Employee hereby represents to the Company that he is physically and mentally
capable of performing his duties hereunder and he has no knowledge of any
present or past physical or mental conditions which would cause him not to be
able to perform his duties hereunder.

Section 21. Entire Agreement; Acknowledgment. This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and, as of the Effective Date, supersedes the Prior Agreement and any
other agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Parties with respect thereto, in their
entirety, including, without limitation any prior change in control agreement
between the Parties. Employee hereby acknowledges and agrees that by virtue of
the execution and delivery of this agreement, he knowingly, voluntarily, and
irrevocably waives and relinquishes all rights of any kind pursuant to the Prior
Agreement and all such other agreements, if any, referred to in the preceding
sentence.

Section 22. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Employee and an
authorized officer of the Company. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any Party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Employee or an authorized officer of
the Company, as the case may be.

Section 23. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law. Specifically, but without limitation, the parties agree that
if any court of competent jurisdiction or any arbitral panel finds that any one
or more of the words, phrases, sentences, clauses, sections, subdivisions, or
subparagraphs contained in Sections 10, 11, 12 or 13 is overly broad or
unenforceable, then the Agreement should be reduced or amended to be enforceable
to the maximum extent allowable under applicable law.

Section 24. Survival. Upon the termination of this Agreement, the respective
rights and obligations of the Parties under this Agreement shall terminate,
except that (a) the provisions of Sections 1 and 2, Sections 8(c), (e), (f) and
(g), and Sections 9 through 30 of this Agreement shall survive the termination
of this Agreement and remain in full force and effect in accordance with their
terms, and (b) the termination of this Agreement shall not affect any rights or
obligations of the Parties accrued under the express terms of this Agreement
prior to or in connection with such termination and, with respect to such
surviving provisions, thereafter.

 

19



--------------------------------------------------------------------------------

Section 25. Beneficiaries/References. Employee shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Employee’s death by giving the Company written notice thereof. In the event of
Employee’s death or a judicial determination of his incompetence, reference in
this Agreement to Employee shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

Section 26. Governing Law/Exclusive Jurisdiction. This Agreement shall be
governed by and construed and interpreted in accordance with the laws of
Louisiana without reference to principles of conflict of laws. Subject to
Section 15 and in accordance with Section 14, the Company and Employee hereby
consent and irrevocably submit to the jurisdiction of any or all of the
following courts for purposes of resolving any dispute under this Agreement:
(i) the United States District Court for the Middle District of Louisiana or
(ii) the Nineteenth Judicial District Court for the Parish of East Baton Rouge,
State of Louisiana. The Parties agree that to the extent permitted, any lawsuit
involving a dispute under this Agreement shall be filed and may proceed only in
these referenced courts. The Company and Employee hereby waive, to the fullest
extent permitted by applicable law, any jurisdictional, venue or inconvenient
forum objection which it or he may now or hereafter have to these referenced
courts. The Company and Employee further agree that any service of process or
notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied.

Section 27. Notices. Any notices given under this Agreement shall be in writing,
and delivered or mailed, and if mailed, postage prepaid, certified, return
receipt requested and addressed to the Company, to Holding and to Employee at
the addresses set forth below, or such other addresses as the Parties may from
time to time hereafter designate in writing, such notices to be effective upon
receipt by the Party to whom such notice is addressed:

 

If to the Company:

  AMEDISYS, INC.   5959 South Sherwood Forest Boulevard,   Baton Rouge,
Louisiana, 70816   Attention: Chief Executive Officer

If to Holding:

  AMEDISYS HOLDING, L.L.C.   5959 South Sherwood Forest Boulevard   Baton Rouge,
Louisiana 70816   Attention: President

If to Employee:

  T. A. Barfield, Jr.   [Redacted]

 

20



--------------------------------------------------------------------------------

Section 28. Captions. The captions contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

Section 29. Counterparts. This Agreement may be executed in two or more
counterparts.

Section 30. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in accordance with such intention and in the least
restrictive manner necessary to comply with such requirements (to the extent
applicable) and without resulting in any diminution in the value of payments or
benefits to Employee or Employee incurring any tax under Section 409A of the
Code.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMEDISYS, INC.

By:

 

/S/ William F. Borne

  Name: William F. Borne   Title: Chief Executive Officer and Chairman

 

AMEDISYS HOLDING, L.L.C.

By:

 

/S/ William F. Borne

  Name: William F. Borne   Title: President

 

EMPLOYEE

/S/ T.A. Barfield, Jr.

T. A. Barfield, Jr.

 

22



--------------------------------------------------------------------------------

ATTACHMENT 1

RELEASE

In exchange for certain termination payments, benefits and promises to which
T.A. Barfield, Jr. (“Employee”) would not otherwise be entitled, Employee,
knowingly and voluntarily releases Amedisys, Inc., its subsidiaries, affiliates
or related corporations, together with its/their officers, directors, agents,
employees and representatives (collectively, the “Company”), of and from any and
all claims, demands, obligations, liabilities and causes of action, of
whatsoever kind in law or equity, whether known or unknown, which Employee has
or ever had against the Company on or before the date of the execution of this
Release, including but not limited to claims in common law, whether in contract
or in tort, and causes of action under the Age Discrimination in Employment Act,
29 U.S.C. Sections 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000e et seq., the Employee Retirement Income Security Act, 29
U.S.C. Sections 1001 et seq., the Americans with Disabilities Act, 29 U.S.C.
Section 12101 et seq., the Louisiana tort laws, including, without limitation,
Louisiana Civil Code Articles 2315, 2316, 2317, and 2320 (including, without
limitation, any and all derivative claims), the Louisiana pay statutes, La. R.S.
23:631, et seq. (including, without limitation, any claims for penalties and /or
attorneys’ fees under La. R.S. 23: 632), the Louisiana Employment Discrimination
laws, La. R.S. 23:301, et seq. (“LEDL”) and La. R.S. 51:2231, et seq., and any
amendments, Louisiana’s Anti-Reprisal/Anti-Retaliation statutes, La. R.S. 23:
961, et seq., the Louisiana Anti-Reprisal Statute, La. R.S. 23:967, the
Louisiana environmental whistleblower statute, La. R.S. 30: 2027, the
anti-retaliation provision of the Louisiana worker’s compensation retaliation
law, La. R.S. 23:1361, and any other law or provision whatsoever, whether by
federal or state statute or regulation, contract, equity, or otherwise, and all
other federal, state or local laws, ordinances or regulations, for any losses,
injuries or damages (including compensatory or punitive damages), attorney’s
fees and costs arising out of employment or termination from employment with the
Company. Notwithstanding the foregoing, Employee does not waive or release the
Company from any claims, demands, obligations, liabilities or causes of action
that may hereafter arise as the result of the breach by the Company of its
obligations under the Amended and Restated Employment Agreement dated as of
December 29, 2011 by and among the Company, Amedisys Holding, L.L.C. and
Employee.

Employee acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it. Employee acknowledges that he
has been given the opportunity to consult an attorney prior to executing this
Release. This Release shall not become effective or enforceable until seven
(7) days following its execution by Employee. Prior to the expiration of the
seven-(7) day period, Employee may revoke Employee’s consent to this Release.

Employee acknowledges by executing this Release that Employee has returned to
the Company all Company property in Employee’s possession.

Employee acknowledges that the terms of this Release and Employee’s separation
of employment are confidential and, unless otherwise required by law or for the
purposes of enforcing the Release or when needed to consult with Employee’s
immediate family or tax or legal advisors, neither Employee nor Employee’s
agents shall divulge, publish or publicize any such confidential information to
any third parties or the media, or to any current or former employee, customer
or client of the Company or its businesses or any of its affiliates.

 

ATTACHMENT ONE – Page 1



--------------------------------------------------------------------------------

Employee acknowledges that he has been provided with any and all leave required
under any federal, state, or local law or regulation.

Employee acknowledges that he has no known claims for any work related injury,
illness or condition compensable under any applicable workers’ compensation
laws.

EMPLOYEE ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

Signed:         Date:       T. A. Barfield, Jr.      

 

ATTACHMENT 1 – Page 2



--------------------------------------------------------------------------------

ATTACHMENT 2

Restricted Areas

The following counties, parishes, cities and/or municipalities:

 

Alabama

Autauga    Conecuh    Houston    Morgan Baldwin    Coosa    Jackson    Perry
Barbour    Covington    Jefferson    Pickens Bibb    Crenshaw    Lamar    Pike
Blount    Cullman    Lauderdale    Randolph Bullock    Dale    Lawrence   
Russell Butler    Dallas    Lee    Shelby Calhoun    DeKalb    Limestone    St
Clair Chambers    Elmore    Lowndes    Sumter Cherokee    Escambia    Macon   
Talladega Chilton    Etowah    Madison    Tallapoosa Choctaw    Fayette   
Marengo    Tuscaloosa Clarke    Franklin    Marion    Walker Clay    Geneva   
Marshall    Washington Cleburne    Greene    Mobile    Wilcox Coffee    Hale   
Monroe    Winston Colbert    Henry    Montgomery    Alaska

Anchorage

   Matanuska-Susitna       Arizona

Coconino

   Maricopa    Pinal   

Gila

   Mohave    Yavapai   

LaPaz

   Pima    Yuma    Arkansas Baxter    Izard    Pike       Stone Cleburne   
Jackson    Polk       Van Buren Crawford    Johnson    Prairie       Washington
Faulkner    Lawrence    Randolph       White Franklin    Little River    Searcy
      Woodruff Fulton    Logan    Sebastian       Howard    Lonoke    Sevier   
   Independence    Marion    Sharp      

 

ATTACHMENT TWO – Page 1



--------------------------------------------------------------------------------

California Alameda    Orange    San Diego    Sonoma Contra Costa    Placer   
San Francisco    Sutter El Dorado    Riverside    San Luis Obispo    Yolo Los
Angeles    Sacramento    San Mateo    Yuba Marin    San Bernardino    Santa
Clara    Napa    San Benito    Santa Cruz    Colorado Adams    Custer    Fremont
   Saguaghe Arapahoe    Denver    Jefferson    Weld Boulder    Douglas    Lake
   Broomfield    El Paso    Larimer    Chaffee    Elbert    Park    Connecticut
Fairfield    Litchfield    New Haven    Tolland Hartford    Middlesex    New
London    Windham Delaware Kent    New Castle    Sussex    District of Columbia
City of Washington          Florida Alachua    Franklin    Lee    Polk Baker   
Gadsden    Leon    Putnam Bay    Gilchrist    Levy    St Johns Bradford   
Glades    Liberty    St Lucie Brevard    Gulf    Madison    Santa Rosa Broward
   Hamilton    Manatee    Sarasota Calhoun    Hardee    Marion    Seminole
Charlotte    Hendry    Martin    Sumter Citrus    Hernando    Miami-Dade   
Suwannee Clay    Highlands    Nassau    Taylor Collier    Hillsborough   
Okaloosa    Union Columbia    Holmes    Okeechobee    Volusia DeSoto    Indian
River    Orange    Wakulla Dixie    Jackson    Osceola    Walton Duval   
Jefferson    Palm Beach    Washington Escambia    Lafayette    Pasco    Flagler
   Lake    Pinellas   

 

ATTACHMENT TWO – Page 2



--------------------------------------------------------------------------------

Georgia Appling    Cook    Jackson    Quitman Atkinson    Coweta    Jasper   
Rabun Bacon    Crawford    Jeff Davis    Randolph Baldwin    Dade    Jones   
Richmond Banks    Dawson    Lamar    Rockdale Barrow    DeKalb    Laurens   
Schley Bartow    Douglas    Liberty    Spalding Ben Hill    Effingham    Long   
St. Clair Berrien    Elbert    Lowndes    Stephens Bibb    Emanuel    Lumpkin   
Stewart Brantley    Evans    Macon    Sumter Bryan    Fannin    Madison   
Talbot Butts    Fayette    Marion    Tattnall Candler    Floyd    Meriwether   
Taylor Carroll    Forsyth    Monroe    Tift Catoosa    Franklin    Montgomery   
Toombs Charlton    Fulton    Morgan    Towns Chatham    Gilmer    Murray   
Treutlen Chattahoochee    Gordon    Muscogee    Troup Chattooga    Greene   
Newton    Turner Cherokee    Gwinnett    Oconee    Union Clarke    Habersham   
Oglethorpe    Upson Clay    Hall    Paulding    Walker Clayton    Haralson   
Pickens    Walton Clinch    Harris    Pierce    Ware Cobb    Hart    Pike   
Wheeler Coffee    Heard    Polk    White Colquitt    Henry    Pulaski   
Whitfield Columbia    Irwin    Putnam    Wilkinson          Worth Idaho Ada   
Bonneville    Jefferson    Power Bannock    Canyon    Madison    Teton Bingham
   Caribou    Owyhee    Washington Boise    Gem    Payette    Illinois Boone   
Henry    Lee    Rock Island Carroll    Iroquois    Livingston    St Clair
Clinton    Jo Daviess    Madison    Scott Cook    Kane    McHenry    Stephenson
DeKalb    Kankakee    Mercer    Washington DuPage    Kendall    Monroe   
Whiteside Ford    La Salle    Ogle    Will Grundy    Lake    Randolph   
Winnebago

 

ATTACHMENT TWO – Page 3



--------------------------------------------------------------------------------

Indiana Adams    Gibson    Lawrence    Randolph Allen    Grant    Madison   
Ripley Benton    Greene    Marion    St Joseph Blackford    Hamilton    Marshall
   Scott Boone    Hancock    Martin    Shelby Brown    Harrison    Miami   
Spencer Carroll    Hendricks    Monroe    Starke Cass    Henry    Montgomery   
Steuben Clark    Howard    Morgan    Sullivan Clay    Huntington    Newton   
Tippecanoe Clinton    Jackson    Noble    Tipton Crawford    Jasper    Orange   
Vanderburgh Daviess    Jay    Owen    Vigo DeKalb    Jefferson    Parke   
Wabash Delaware    Johnson    Perry    Warren Dubois    Knox    Pike    Warrick
Elkhart    Kosciusko    Porter    Washington Floyd    LaGrange    Posey    Wayne
Fountain    Lake    Pulaski    Wells Fulton    LaPorte    Putnam    White      
   Whitley Iowa Boone    Madison    Polk    Dallas    Marion    Story    Jasper
   Marshall    Warren    Kansas Barber    Franklin    Linn    Rice Butler   
Greenwood    Marion    Saline Chase    Harper    McPherson    Sedgwick Clay   
Harvey    Miami    Shawnee Cloud    Jackson    Mitchell    Stafford Cowley   
Jefferson    Osage    Sumner Dickinson    Johnson    Ottawa    Wabunsee Douglas
   Kingman    Pottawatamie    Wyandotte Elk    Leavenworth    Pratt    Ellsworth
   Lincoln    Reno   

 

ATTACHMENT TWO – Page 4



--------------------------------------------------------------------------------

Kentucky Adair    Clark    Henry    Oldham Allen    Clinton    Jefferson    Owen
Anderson    Cumberland    Jessamine    Pendleton Barren    Daviess    Kenton   
Powell Bath    Estill    Laurel    Pulaski Bell    Fayette    Lincoln    Scott
Boone    Franklin    Logan    Shelby Bourbon    Garrard    Madison    Simpson
Boyd    Grayson    Meade    Spencer Boyle    Green    Menifee    Taylor
Breckinridge    Greenup    Mercer    Trimble Bullitt    Hardin    Monroe   
Warren Campbell    Harrison    Montgomery    Whitley Casey    Hart    Nicholas
   Woodford Louisiana Acadia    Evangeline    Morehouse    St Martin Allen   
Franklin    Natchitoches    St Mary Ascension    Grant    Orleans    St Tammany
Assumption    Iberia    Ouachita    Tangipahoa Avoyelles    Iberville   
Plaquemines    Tensas Beauregard    Jackson    Pointe Coupee    Terrebonne
Bienville    Jefferson    Rapides    Union Caldwell    Jefferson Davis   
Richland    Vermilion Catahoula    Lafayette    St Bernard    Vernon Claiborne
   Lafourche    St Charles    Washington Concordia    La Salle    St Helena    W
Baton Rouge E Baton Rouge    Lincoln    St James    W Carroll E Carroll   
Livingston    St John the Baptist    W Feliciana E Feliciana    Madison    St
Landry    Winn Maine Androscogin    Hancock    Piscataquis    Waldo Cumberland
   Penobscot    Sagadahoc    York Maryland Anne Arundel    Cecil    Montgomery
   Worcester Baltimore    Dorchester    Prince Georges    Baltimore City   
Harford    Somerset    Carroll    Howard    Wicomico    Massachusetts Barnstable
   Franklin    Norfolk    Berkshire    Hampden    Plymouth    Bristol   
Hampshire    Suffolk    Essex    Middlesex    Worcester   

 

ATTACHMENT TWO – Page 5



--------------------------------------------------------------------------------

Michigan Allegan    Genesee    Lenawee    Ottawa Arenac    Gladwin    Livingston
   Saginaw Barry    Gratiot    Macomb    St Clair Bay    Ingham    Midland   
Shiawassee Berrien    Ionia    Monroe    Tuscola Cass    Isabella    Montcalm   
Van Buren Clare    Jackson    Muskegon    Washtenaw Clinton    Kent    Newaygo
   Wayne Eaton    Lapeer    Oakland    Minnesota Anoka    Hennepin    Ramsey   
Wabasha Carver    Houston    Rice    Washington Dakota    Le Sueur    Scott   
Winona Dodge    McLeod    Sherburne    Wright Fillmore    Mower    Sibley   
Goodhue    Olmsted    Steele    Mississippi Alcorn    Hinds    Leake    Prentiss
Benton    Issaquena    Lee    Rankin Calhoun    Itawamba    Lowndes    Scott
Chickasaw    Jackson    Madison    Sharkey Claiborne    Jasper    Marion   
Simpson Clarke    Jefferson    Marshall    Smith Clay    Jefferson Davis   
Monroe    Stone Copiah    Jones    Neshoba    Tippah Covington    Kemper   
Newton    Tishomingo Forrest    Lafayette    Oktibbeha    Union George    Lamar
   Pearl River    Walthall Hancock    Lauderdale    Perry    Warren Harrison   
Lawrence    Pontotoc    Wayne          Yazoo

 

ATTACHMENT TWO – Page 6



--------------------------------------------------------------------------------

Missouri Barry    Dunklin    Mississippi    St Francois Barton    Franklin   
New Madrid    St Louis Bollinger    Greene    Newton    St Louis City Butler   
Henry    Ozark    Ste Genevieve Camden    Hickory    Pemiscot    Stoddard Cape
Girardeau    Iron    Perry    Stone Carter    Jasper    Pike    Taney Cedar   
Jefferson    Polk    Vernon Christian    Laclede    Reynolds    Warren Crawford
   Lawrence    Ripley    Washington Dade    Lincoln    Scott    Wayne Dallas   
Madison    St Charles    Webster Douglas    McDonald    St Clair    Wright
Nevada Carson City    Storey    Washoe    New Hampshire Belknap    Hillsboro   
Strafford    Carroll    Merrimack    York, ME    Essex, MA    Rockingham      
New Jersey Bergen    Hudson       New Mexico Bernalillo    McKinley    Santa Fe
   Valencia Cibola    Mora    San Miguel    Los Alamos    Sandoval    Torrance
   New York Chautauqua    Niagara       Erie    Queens       Nassau    Suffolk
     

 

ATTACHMENT TWO – Page 7



--------------------------------------------------------------------------------

North Carolina Alamance    Forsyth    Lee    Rowan Cabarrus    Franklin   
Lincoln    Sampson Caswell    Gaston    Mecklenburg    Stokes Catawba   
Granville    Moore    Surry Chatham    Guilford    Nash    Vance Cleveland   
Halifax    Orange    Wake Cumberland    Harnett    Person    Warren Davidson   
Hoke    Randolph    Yadkin Davie    Iredell    Robeson    Durham    Johnston   
Rockingham    Ohio Adams    Defiance    Lorain    Putnam Allen    Erie    Lucas
   Ross Ashtabula    Fayette    Madison    Sandusky Athens    Franklin   
Mahoning    Seneca Auglaize    Fulton    Medina    Shelby Belmont    Geauga   
Meigs    Stark Brown    Greene    Mercer    Summit Butler    Guernsey    Miami
   Trumbull Carroll    Hamilton    Monroe    Tuscarawas Champaign    Hancock   
Montgomery    Union Clark    Hardin    Morgan    Warren Clermont    Harrison   
Muskingum    Washington Clinton    Henry    Noble    Wayne Columbiana    Huron
   Ottawa    Williams Coshocton    Jefferson    Pickaway    Wood Cuyahoga   
Lake    Portage    Wyandot Darke    Logan    Preble    Oklahoma Adair    Grant
   Nowata    Seminole Alfalfa    Hughes    Okfuskee    Sequoyah Blaine    Kay   
Oklahoma    Tulsa Canadian    Kingfisher    Okmulgee    Wagoner Cherokee   
Lincoln    Osage    Washington Cleveland    Logan    Ottawa    Woods Craig   
Major    Pawnee    Creek    Mayes    Payne    Delaware    McClain    Pontotoc   
Ellis    Muskogee    Pottawatomie    Garfield    Noble    Rogers    Oregon
Clackamas    Deschutes    Marion    Washington Columbia    Douglas    Multnomah
   Yamhill Crook    Jefferson    Polk   

 

ATTACHMENT TWO – Page 8



--------------------------------------------------------------------------------

Pennsylvania Adams    Cumberland    Lycoming    Sullivan Allegheny    Dauphin   
Mercer    Susquehanna Armstrong    Delaware    Monroe    Union Beaver    Erie   
Montgomery    Venango Berks    Fayette    Montour    Warren Bucks    Greene   
Northampton    Washington Butler    Huntingdon    Northumberland    Wayne Carbon
   Lackawanna    Perry    Westmoreland Chester    Lancaster    Philadelphia   
Wyoming Clarion    Lawrence    Pike    York Clinton    Lebanon    Schuylkill   
Columbia    Lehigh    Snyder    Crawford    Luzerne    Somerset    Puerto Rico
Canovanas    Culebra    Loiza    San Juan Carolina    Fajardo    Luquillo   
Trujillo Alto Ceiba    Guaynabo    Rio Grande    Vieques Rhode Island Bristol   
Newport    Providence    Washington Kent          South Carolina Abbeville   
Chesterfield    Hampton    Oconee Aiken    Clarendon    Horry    Orangeburg
Allendale    Colleton    Jasper    Pickens Anderson    Darlington    Kershaw   
Richland Bamberg    Dillon    Lancaster    Saluda Barnwell    Dorchester   
Laurens    Spartanburg Beaufort    Edgefield    Lee    Sumter Berkeley   
Fairfield    Lexington    Union Calhoun    Florence    Marion    Williamsburg
Charleston    Georgetown    Marlboro    York Cherokee    Greenville    McCormick
   Chester    Greenwood    Newberry    South Dakota Brookings    Hutchinson   
McCook    Turner Clay    Lake    Minnehaha    Union Hanson    Lincoln    Moody
  

 

ATTACHMENT TWO – Page 9



--------------------------------------------------------------------------------

Tennessee Anderson    Fayette    Knox    Rhea Bedford    Fentress    Lauderdale
   Roane Benton    Franklin    Lawrence    Robertson Bledsoe    Gibson    Lewis
   Rutherford Blount    Giles    Lincoln    Scott Bradley    Grainger    Loudon
   Sequatchie Campbell    Greene    Macon    Sevier Cannon    Grundy    Madison
   Shelby Carroll    Hamblen    Marion    Smith Carter    Hamilton    Marshall
   Stewart Cheatham    Hancock    Maury    Sullivan Chester    Hardeman   
McMinn    Sumner Claiborne    Hardin    McNairy    Tipton Clay    Hawkins   
Meigs    Trousdale Cocke    Haywood    Monroe    Unicoi Coffee    Henderson   
Montgomery    Union Crockett    Henry    Moore    Van Buren Cumberland   
Hickman    Morgan    Warren Davidson    Houston    Obion    Washington DeKalb   
Humphreys    Overton    Weakley Decatur    Jackson    Pickett    White Dickson
   Jefferson    Polk    Williamson Dyer    Johnson    Putnam    Wilson

 

ATTACHMENT TWO – Page 10



--------------------------------------------------------------------------------

Texas Aransas    DeWitt    Jim Wells    Polk Atascosa    Denton    Johnson   
Rains Austin    Duval    Karnes    Refugio Bandera    Ellis    Kaufman   
Rockwall Bastrop    Falls    Kendall    San Jacinto Bee    Fannin    Kenedy   
San Patricio Bell    Fayette    Kleberg    Somervell Bexar    Ft Bend    LaSalle
   Tarrant Blanco    Galveston    Lampasas    Travis Bosque    Goliad    Lavaca
   Trinity Brazoria    Gonzales    Lee    Van Zandt Brazos    Grayson    Leon   
Victoria Brooks    Grimes    Liberty    Walker Burleson    Guadalupe   
Limestone    Waller Burnet    Harris    Live Oak    Washington Caldwell    Hays
   Llano    Webb Calhoun    Henderson    Madison    Wharton Cameron    Hildago
   McLennan    Willacy Chambers    Hill    McMullen    Williamson Collin    Hood
   Medina    Wilson Colorado    Hopkins    Milam    Wise Comal    Houston   
Montague    Cooke    Hunt    Montgomery    Coryell    Jackson    Nueces   
Dallas    Jim Hogg    Parker    Delta          Utah Davis    Salt Lake   
Washington    Iron    Utah    Weber   

 

ATTACHMENT TWO – Page 11



--------------------------------------------------------------------------------

Virginia Albemarle    Dinwiddie    Lexington City    Radford Alleghany    Essex
   Loudoun    Richmond Amelia    Fauquier    Louisa    Richmond City Amherst   
Floyd    Lunenburg    Roanoke Appomattox    Fluvanna    Lynchburg    Rockbridge
Augusta    Franklin    Madison    Rockingham Bedford    Franklin City   
Martinsville City    Russell Bedford City    Fredericksburg City    Mathews   
Salem Bland    Galax City    Mecklenburg    Scott Botetourt    Giles   
Middlesex    Shenandoah Bristol City    Gloucester    Montgomery    Smyth
Brunswick    Goochland    Nelson    Southampton Buchanan    Grayson    New Kent
   Spotsylvania Buckingham    Greene    Newport News City    Stafford Buena
Vista City    Greensville    Norfolk    Staunton City Campbell    Halifax   
Northampton    Suffolk City Caroline    Hampton City    Northumberland    Surry
Carroll    Hanover    Nottoway    Sussex Charles City    Harrisonburg    Orange
   Tazewell Charlotte    Henrico    Page    Virginia Beach City Charlottesville
   Henry    Patrick    Washington Chesapeake City    Highland    Petersburg City
   Waynesboro City Chesterfield    Hopewell City    Pittsylvania    Westmoreland
Colonial Heights    Isle Of Wight    Poquoson City    Williamsburg City
Covington    James City    Portsmouth City    Wise Craig    King And Queen   
Powhatan    Wythe Culpeper    King George    Prince Edward    York Cumberland   
King William    Prince George    Danville    Lancaster    Prince William   
Dickenson    Lee    Pulaski    Washington Benton    Ferry    Grant    Walla
Walla Douglas    Franklin    Okanogan    West Virginia Barbour    Jackson   
Monroe    Summers Boone    Kanawha    Nicholas    Taylor Brooke    Lewis    Ohio
   Tucker Cabell    Lincoln    Pendleton    Tyler Calhoun    Logan    Pleasants
   Upshaw Clay    Marion    Pocahontas    Upshur Doddridge    Marshall   
Preston    Webster Fayette    Mason    Putnam    Wetzel Gilmer    McDowell   
Raleigh    Wirt Grant    Mercer    Randolph    Wood Greenbrier    Mingo   
Ritchie    Wyoming Harrison    Monongalia    Roane   

 

ATTACHMENT TWO – Page 12



--------------------------------------------------------------------------------

Wisconsin Brown    Milwaukee    Shawano    Calumet    Oconto    Washington   
Kenosha    Outagamie    Waukesha    Kewaunee    Ozaukee    Winnebago   
Manitowoc    Racine       Wyoming Converse    Natrona    Niobrara    Platte
Fremont         

 

ATTACHMENT TWO – Page 13